DETAILED ACTION
This Notice and Reasons for Allowance is in response to applicants’ amendment and remarks filed on 07/25/2022 and the terminal disclaimer approved on 07/26/2022.  Claims 1, 6, 10, 15, and 19 have been amended.  Claims 1-20 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2022 and 07/25/2022 have been placed in the application file, and the information referred therein has been considered as to the merits.
Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of parent U.S. Patent Number 10,715,524 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 10, and 19 are allowed for the reasons argued by applicants on page 8 of the remarks filed on 07/25/2022 which are persuasive and the terminal disclaimer approved on 07/26/2022.  Claims 2-9, 11-18, and 20 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of record Prahlad et al. (US 20100333116 A1) discloses a “Storage manager 105 may also maintain a management index 211, database, or other data structure. The data stored in management index 211 may be used to indicate logical associations between components of the system, user preferences, management tasks, media containerization and data storage information or other useful data. For example, the storage manager 105 may use data from management index 211 to track the logical associations between secondary storage computing device 165 and storage devices 115 (or the movement of data as containerized from primary to secondary storage). In the case of cloud-based storage, the management index may indicate which cloud-based storage site(s) stores which data set” [0090]; [0093]; “Each secondary storage computing device 165 may maintain an index, a database, or other data structure (referred to herein as "secondary storage index" or "SS index" 261) that may store index data generated during backup, migration, restoration, and other storage operations for secondary storage ("SS") as described herein, including creating a metabase (MB). For example, performing storage operations on Microsoft Exchange data may generate index data. Such index data provides a secondary storage computing device 165 or other external device with an efficient mechanism for locating data stored or backed up. Thus, an SS index 261 and/or a management index 211 of a storage manager 105 may store data associating a client 130 with a particular secondary storage computing device 165 or storage device 115, for example, as specified in a storage policy, while an SS index 261, metabase, database, or other data structure in secondary storage computing device 165 may indicate where specifically the data of the client 130 is stored in storage device 115, what specific files were stored, and other information associated with storage of the data of the client 130. In some embodiments, such index data may be stored along with the data backed up in a storage device 115, with an additional copy of the index data written to index cache in a secondary storage device 165. Thus the data is readily available for use in storage operations and other activities without having to be first retrieved from the storage device 115” [0096]; [0158]; [0160]-[0162]; “an object may be stored with a provided ACL containing Access Control Entries ("ACE"). An ACL contains a list of users and/or groups that are allowed to access a data object, type of data object, or resource containing a data object. Each ACE may specify a user, group, or other entity that has access to the data object associated with the ACL [0347]”,
Neither Prahlad nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ independent Claims:
[Claim 1] “in response to receiving the command, accessing an external stage object associated with the storage location, the external stage object comprising a pointer to a storage integration object associated with the storage location; identifying, using the pointer included in the external stage object, the storage integration object associated with the storage location, the storage integration object describing properties of a storage integration between the database system and the storage location in the storage platform of the cloud storage provider system, the storage integration object including an identifier of the storage location”;
[Claim 10] “in response to receiving the command, accessing an external stage object associated with the storage location, the external stage object comprising a pointer to a storage integration object associated with the storage location; identifying, using the pointer included in the external stage object, the storage integration object associated with the storage location, the storage integration object describing properties of a storage integration between a database system and the storage location in the storage platform of the cloud storage provider system, the storage integration object including an identifier of the storage location”;
[Claim 19] “in response to receiving the command, accessing an external stage object associated with the storage location, the external stage object comprising a pointer to a storage integration object associated with the storage location; identifying, using the pointer included in the external stage object, the storage integration object associated with the storage location, the storage integration object describing properties of a storage integration between a database system and the storage location in the storage platform of the cloud storage provider system, the storage integration object including an identifier of the storage location”.
The closest prior art made of record and cited consisted of the following references.
Lam et al. (US 20050108206 A1) discloses an object-oriented heterogeneous data store interface that may include one or more data store object components corresponding to data objects stored in the data stores. A data store object design graphical user interface (GUI) may be utilized to build graphical representations of data objects. A data store object source code generator may generate object-oriented programming language source code for each data store object component of the object-oriented heterogeneous data store interface.
Brand (US 20110276713 A1) discloses a cloud connector for interfacing between a network attached storage device and a cloud storage system (CSS). The cloud connector comprises a unified cloud protocol module for communicating with the network attached storage (NAS) device using a cloud transport protocol; a plurality of cloud protocol drivers for interfacing with at least one of a plurality of storage devices and a plurality of cloud storage providers, wherein the plurality of storage devices and the plurality of cloud storage providers are part of the CSS; and a permissions-and-quotas enforcement module for enforcing access control to data blocks stored in at least one the plurality of storage devices and the plurality of cloud storage providers of the CSS.
Hanson et al. (US 8176283 B1) discloses an access control list specifying access permissions for data object stored in the hosted storage system. The hosted storage system provides hosted storage to a plurality of clients that are coupled to the hosted storage system. A request to store a second data object is received. The request includes an indicator that the first data object stored in the hosted storage system should be used as an access control list for the second data object. The second data object is stored in the hosted storage system. The first data object is assigned as an access control list for the second data object stored in the hosted storage system.
Aikas et al. (US 20140143543 A1) discloses receiving, at a hosted storage service, a resource and a request to store the resource, the request includes a location of an access control service. The access control service is separate from the hosted storage service and controls access permissions for the resource. The method further includes storing, at the hosted storage service, the resource in association with metadata that indicates the location of the access control service. The method further includes receiving, at the hosted storage service and from a client system, a request to access the stored resource. The method further includes accessing, at the hosted storage service, the metadata stored in association with the resource. The method further includes determining, at the hosted storage service and based on the metadata, that access permissions for the resource are controlled by the access control service.
Aleksandrov (US 20150264111 A1) discloses authorizing access to and/or sharing of email attachments. An example method may include, by a computing device, detecting an email message with a file attachment. The email message may identify one or more recipients of the file attachment. The file attachment may be stored in a database table. The database table may include at least one permissions entry controlling access by the one or more recipients to the stored file attachment. The file attachment may be replaced in the email message, with a download link to a location in the database table storing the file attachment. The email message may be delivered with the download link to the one or more recipients.
Bohli et al. (US 20170208043 A1) discloses a method for storing data at a cloud storage, wherein data of a user is stored at the cloud storage upon a user request, includes encrypting the data of the user; directing the user request to a data manager; and before an uploading of the encrypted data to the cloud storage, performing, by the data manager, a deduplication on the encrypted data, so that uploading of the data is only performed, if the data is not yet stored within the cloud storage.
LANDER et al. (US 20170331829 A1) discloses cloud-based identity and access management. The system receives a request from a client for obtaining an access token for a user to access a resource. The system determines, based on the request, a tenancy of the client, a tenancy of the user, and a tenancy of the resource. The system accesses a microservice based on the request, and performs an identity management service by the microservice based on the request, where the identity management service includes generating the access token that identifies the tenancy of the resource and the tenancy of the user.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Anjanadevi et al. (“An Efficient Dynamic Indexing and Metadata Based Storage in Cloud Environment”, April 2014, International Conference on Recent Trends in Information Technology, pp. 1-6)
Sabaa et al. (US 20140115182 A1) is cited for a gateway between block storage environment and object-oriented environment of cloud storage. 
Wang et al. (US 9588977 B1) is cited for transferring of data from local storage to cloud storage where files can be stored as objects in cloud storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

08.05.2022